 


110 HR 82 IH: Social Security Fairness Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 82 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Berman (for himself, Mr. McKeon, Mr. Abercrombie, Mr. Allen, Mr. Baca, Ms. Berkley, Mrs. Biggert, Mr. Bishop of Georgia, Mr. Bishop of New York, Ms. Bordallo, Mr. Boswell, Mr. Boucher, Mr. Boyd of Florida, Mrs. Capps, Mr. Cardoza, Ms. Carson, Mr. Chandler, Mr. Clay, Mr. Conyers, Mr. Cuellar, Mr. Cummings, Mr. Davis of Illinois, Mrs. Davis of California, Mr. DeFazio, Ms. DeLauro, Mr. Dingell, Mr. Doggett, Mr. Doolittle, Mr. Doyle, Mr. Edwards, Mr. Engel, Ms. Eshoo, Mr. Etheridge, Mr. Farr, Mr. Fattah, Mr. Frank of Massachusetts, Mr. Gillmor, Mr. Graves, Mr. Al Green of Texas, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Hinojosa, Mr. Hobson, Mr. Holden, Mr. Honda, Ms. Jackson-Lee of Texas, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Illinois, Ms. Kaptur, Mr. Kildee, Mr. Kucinich, Mr. Langevin, Mr. Lantos, Mr. Larsen of Washington, Ms. Lee, Mr. Lewis of California, Mrs. Lowey, Mrs. Maloney of New York, Mr. Manzullo, Ms. McCollum of Minnesota, Mr. McGovern, Mr. McHugh, Mr. Michaud, Ms. Millender-McDonald, Mr. George Miller of California, Mr. Moore of Kansas, Mr. Moran of Kansas, Mr. Nadler, Mr. Norwood, Mr. Oberstar, Mr. Olver, Mr. Ortiz, Mr. Pallone, Mr. Paul, Mr. Rahall, Mr. Reyes, Ms. Roybal-Allard, Mr. Ruppersberger, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Mr. Saxton, Ms. Schakowsky, Mr. Schiff, Mr. Scott of Virginia, Mr. Sherman, Mr. Shuster, Mr. Sires, Ms. Solis, Mr. Stark, Mrs. Tauscher, Mr. Terry, Mr. Tierney, Mr. Udall of Colorado, Mr. Van Hollen, Mr. Visclosky, Mr. Waxman, Mr. Wolf, Ms. Woolsey, Mr. Smith of New Jersey, Ms. Waters, and Mr. Mollohan) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend title II of the Social Security Act to repeal the Government pension offset and windfall elimination provisions. 
 
 
1.Short title This Act may be cited as the Social Security Fairness Act of 2007. 
2.Repeal of government pension offset provisionSection 202(k) of the Social Security Act (42 U.S.C. 402(k)) is amended by striking paragraph (5). 
3.Repeal of windfall elimination provisions 
(a)In generalSection 215 of the Social Security Act (42 U.S.C. 415) is amended— 
(1)in subsection (a), by striking paragraph (7); 
(2)in subsection (d), by striking paragraph (3); and 
(3)in subsection (f), by striking paragraph (9). 
(b)Conforming amendmentsSubsections (e)(2) and (f)(2) of section 202 of such Act (42 U.S.C. 402) are each amended by striking section 215(f)(5), 215(f)(6), or 215(f)(9)(B) in subparagraphs (C) and (D)(i) and inserting paragraph (5) or (6) of section 215(f). 
4.Effective date The amendments made by this Act shall apply with respect to monthly insurance benefits payable under title II of the Social Security Act for months after December 2007. Notwithstanding section 215(f) of the Social Security Act, the Commissioner of Social Security shall adjust primary insurance amounts to the extent necessary to take into account the amendments made by section 3. 
 
